Gibson, P, J,
Appeal by claimant from the dis-allowance of his claim that a work-induced argument with his foreman engendered emotional stress and strain causative of two separate and disabling conditions, one diagnosed by his treating internist as “arteriosclerotic and hypertensive heart disease, recent coronary insufficiency precipitated by excitement at place of work ”5 and the other diagnosed by his consultant neuropsychiatrist as “depressive psychosis with paranoid ideas secondary to an incident at work”. It was within the province of the board in evaluating the evidence respecting the argument to find, as it did, “that claimant did not sustain an accidental injury within the meaning of the Workmen’s Compensation Law, in that the episode in question did not involve or induce emotional strain or tension greater than the countless differences and irritations to which all workers are occasionally subjected, without untoward result.” (See Matter of Santacroce v. 40 W. 20th St., 9 A D 2d 985, affd. 10 N Y 2d 855.) Additionally, the board found “no causal relationship between the episode in question and the disabling coronary and neuropsyehiatric conditions ”; and in so doing was warranted in accepting the denial of causation by the employer’s expert in heart diseases, and, also, in relying upon the opinion against causality expressed by the employer’s specialist in neurology and psychiatry and in accepting as factually correct the hypothesis upon which his opinion was in part predicated. Decision affirmed, without Costs. Reynolds, Taylor, Aulisi arid Hamm, JJ., concur.